DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “to elongate a diameter of the electrically deformable material increase” it is believe the term “increase” should be deleted for grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first opening" in line 17 and "the second opening" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is believed these are meant to refer to the first and second notch previously recited and the claim is interpreted as such.
Claim 7 recites the limitation "the reservoir of medication" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recite the in response to the electrically deformable material being coupled to the power supply the material increases in length such that the first and second keys no longer mate with the first and second notches.  However, [0024] of the specification recites that it is an increase in diameter not length which results in the keys being removed from the notches.  If the length increases the keys would not be pulled from the notches.  This is further evidenced by other claims which recite the increase in diameter or decrease in length which causes the keys to be pulled from the notches (claims 9, 10, 16, 17).  As such claims 14 and 15 are being interpreted such that the material increases in diameter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al. (US 2004/0010207 A1).
With regard to claims 1 and 10, Flaherty et al. teach a wearable device, comprising: a controller configured to receive an input signal ([0058], [0076]); and a needle actuator including: a spring (Fig. 16A member 380); a needle driver coupled to the spring at a first end of the needle driver and coupled to a needle at a second end of the needle driver (Figs. 16A and 16B driver 364 needle 392), opposite the first end of the needle driver; a first key having a first protrusion positioned in a first notch of the needle driver (Fig. 16A protrusion 376 notch 378, [0104], [0105], Fig. 17C also shows the protrusion 376 the portion extending form 370 and the notch 378 is the portion below 380 and above 370); a second key having a second protrusion positioned in 
With regard to claim 2, see Fig. 16A the first key and notch are at a side of the needle driver above 370 and the second key and notch or on a second side of the needle driver below 370.
 With regard to claim 3, see Fig. 16A housing 352 upper inner surface of 352 is in contact with the spring.
With regard to claim 4, the adhesive is not numbered in Fig. 16A but see [0075] the housing has an adhesive to attach to the patient.
With regard to claims 19 and 20, Flaherty et al. teach an apparatus, comprising a spring (Fig. 16A member 380); a needle driver coupled to the spring at a first end of the needle driver and coupled to a needle at a second end of the needle driver, opposite the first end of the needle driver (Figs. 16A and 16B driver 364 needle 392); a first key having a first protrusion positioned in a first notch of the needle driver (Fig. 16A protrusion 376 notch 378, [0104], [0105], Fig. 17C .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 2004/0010207 A1) as applied to claim 1 above.
With regard to claims 5 and 7, Flaherty et al. teach a device substantially as claimed.  In the embodiment of Fig. 16A Flaherty shows fluid conduit 354 but does not disclose if it is connected to a medication reservoir.  However, in other embodiments Flaherty et al. teach having a reservoir for fluid delivery which allows for patient treatment in response to sensed conditions (see at least [0008]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a medication reservoir in the embodiment of Figs. 16 as this allow for treatment and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 2004/0010207 A1) as applied to claim 1 above, and further in view of Holt et al. (US 2012/0010594).
With regard to claim 6, Flaherty et al. teach alerting the user when conditions are detected ([0081]) but does not specifically teach an alarm prior to needle actuation.  However, Holt et al. teach the controller can also be used to actuate the needle actuator at the time the controller is actuated and indicating to the user that the needle is about to be inserted ([0082], [0083], [0088], [0089]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the needle actuator in response to the controller determination in Flaherty et al. and alerting the user as Holt et al. teach the controller actuating the needle in response to the controller’s actuation to initiate delivery as this ensures substance is not delivered until the proper time and provides the user with the device status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 12, 13, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 16, and 17 of U.S. Patent No. 10,413,665. Although the claims of the patent are more specific than the instantly listed claims and therefore anticipate the claims.

Allowable Subject Matter
Claims 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783